Title: A Purported Letter from Paris, 17 January 1769
From: Franklin, Benjamin
To: 


Extract of a Letter from Paris to a Gentleman in London, dated Dec. 23.
You English consider us French as Enemies to Liberty: You reproach us for endeavouring to reduce Corsica to our Obedience, and say, that if we heard of a Freeman on the other Side of the Globe, you suppose we should hasten thither to make a Slave of him. How easy it is for Men to see the Faults of others, while blind to their own! The Corsicans are not so remote from us as the Americans are from you; they never enriched us by their Labour and their Commerce; they never engaged in our Wars, and fought as Brothers, Side by Side with us, and for us, bleeding in the same Cause; they never loved and honoured us; they are not our Children. But all this your American Colonists have been and are to you! Yet at this very Moment, while you are abusing us for attempting to reduce the Corsicans, you yourselves are about to make Slaves of a much greater Number of those British Americans; depriving them of their Property by the Authority of your Laws; taking away the Right of giving their own Money; arbitrarily dissolving their Parliaments, and dragooning their Citizens. In short, you appear to have no true Idea of Liberty, or real Desire to see it flourish and increase: All the Liberty you seem to value, is the Liberty of abusing your Superiors, and of tyrannizing over those below you.
